     Case 2:20-cv-00955-RFB-NJK Document 10 Filed 07/02/20 Page 1 of 3


 1   Karen L. Bashor, Esq.
     Nevada Bar No. 11913
 2   Virginia T. Tomova, Esq.
     Nevada Bar No. 12504
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
 4   Las Vegas, NV 89119
     (702) 727-1400; FAX (702) 727-1401
 5   Karen.Bashor@wilsonelser.com
     Virginia.Tomova@wilsonelser.com
 6   Attorneys for Defendants RASIER, LLC and UBER TECHNOLOGIES, INC.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     ISSAC BALLARD JR., an individual,                     CASE NO: 2:20-cv-00955-RFB-NJK
10
                    Plaintiff,
11
     v.
12
     RASIER, LLC d/b/a UBER, a Foreign
13   Corporation; UBER TECHNOLOGIES, INC.
     d/b/a UBER, a Foreign Corporation; DOES I –
14   XX, inclusive; and ROE CORPORATIONS I –
     XX, inclusive;
15
                    Defendants.
16

17    STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANTS RASIER, LLC
         AND UBER TECHNOLOGIES, INC. TO FILE A RESPONSIVE PLEADING TO
18                 PLAINTIFF’S COMPLAINT (SECOND REQUEST)
19           Plaintiff Issac Ballard, Jr. by and through his counsel of record Tracee Duthie, Esq., of Van
20   Law Firm, and Defendants Rasier, LLC (erroneously sued as “RASIER, LLC d/b/a UBER”) and
21   Uber Technologies, Inc., (erroneously sued as “UBER TECHNOLOGIES, INC. d/b/a UBER”)
22   (collectively referred to as “Defendants”) by and through their counsel of record, Karen L. Bashor,

23   Esq. and Virginia T. Tomova, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker LLP, hereby

24   stipulate and agree that Defendants Rasier, LLC and Uber Technologies, Inc., shall file a

25   responsive pleading to Plaintiff’s complaint on file herein no later than August 5, 2020. On June

26   3, 2020, Plaintiff filed the stipulation and order for the dismissal of Defendants Rasier, LLC and

27   Uber Technologies, Inc. with prejudice and to amend the Plaintiff’s Complaint to add Allstate
     Insurance as the proper litigant and defendant in this case. ECF No. 7. On that same day, the
28

                                                 Page 1 of 3
     1619840v.1
     Case 2:20-cv-00955-RFB-NJK Document 10 Filed 07/02/20 Page 2 of 3


 1
     Defendants filed the stipulation and order (first request) extending time for Defendants Rasier,
 2
     LLC and Uber Technologies, Inc. to file a responsive pleading to the Plaintiff’s Complaint. ECF
 3
     No. 6. This first request was granted by this Honorable Court on June 4, 2020. ECF No. 8.
 4   Pursuant to that first request, a responsive pleading to the Plaintiff’s Complaint is due on July 2,
 5   2020.
 6           The extension is requested to allow enough time for the Plaintiff pursuant to the agreement
 7   reached between the parties to voluntarily dismiss Defendants Rasier, LLC and Uber
 8   Technologies, Inc. from this case and to substitute in Allstate Insurance as the proper party to this
 9   litigation.
10   ///

11   ///

12   ///

13   ///

14   ///

15   ///
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27   ///
28   ///
                                                 Page 2 of 3
     1619840v.1
     Case 2:20-cv-00955-RFB-NJK Document 10 Filed 07/02/20 Page 3 of 3


 1
             This request is made in good faith and not for purposes of delay.
 2
      DATED this 1st day of July, 2020                     DATED this 1st day of July, 2020
 3
      WILSON, ELSER, MOSKOWITZ,                            VAN LAW FIRM
 4    EDELMAN & DICKER LLP
 5

 6     _/s/Karen L. Bashor________________                 _/s/Tracee Duthie_________________
      Karen L. Bashor, Esq.                                Tracee Duthie, Esq.
 7    Nevada Bar No. 11913                                 Nevada Bar No. 8795
      Virginia T. Tomova, Esq.                             1290 S. Jones Blvd.
 8    Nevada Bar No. 12504                                 Las Vegas, Nevada 89146
      6689 Las Vegas Blvd. South, Suite 200                Attorneys for Plaintiff
 9    Las Vegas, NV 89119
      Attorneys for Defendants RASIER, LLC and
10    UBER TECHNOLOGIES, INC.
11

12
                                                     ORDER
13
             IT IS SO ORDERED.
14
                         2nd day of ____________,
             DATED this _____         July        2020.
15

16

17                                                ______________________________
                                                        U.S. MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                Page 3 of 3
     1619840v.1
